DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 2 is objected to because of the following informalities:
In Claim 2, Lines 8 – 9, “the adaptation policy comprises one of a communication connection, message content, a data format, a message order, 7an initial time, a delay…” should read “the adaptation policy comprises one of a communication connection, message content, a data format, a message order,an initial time, a delay…”

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 13, 18 and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (U.S. Patent 9,954,885), hereinafter Wu. 

	Regarding claim 1, Wu teaches An apparatus for encapsulating heterogeneous functional equivalents (Wu, Column 2, Lines 28 – 31, see “A software/hardware device with uncertain service function and structural characterization, comprising a policy generator, a scheduler and a plurality of heterogeneous functional equivalents with equivalent functions…”), comprising an input proxy, a redundancy controller, and atleast two heterogeneous functional equivalents with a same function (Wu, Column 2, Lines 30 – 31, see “…a plurality of heterogeneous functional equivalents with equivalent functions”, which is being read as atleast two heterogeneous functional equivalents with a same function) (Wu, Column 3, Lines 5 – 8, see “the device further includes: an input proxy, which is connected with the scheduler and the plurality of heterogeneous functional equivalents, and a first redundant controller, which is integrated into the scheduler…”), wherein
	the input proxy is configured to trigger the redundancy controller after receiving an external service request (Wu, Column 3, Lines 9 – 12, see “the input proxy is configured for receiving an external service request, triggering the first redundant controller with the external service request);
	the redundancy controller is configured to generate a proxy policy based on a control parameter after being triggered by the input proxy, and send the proxy policy to the input proxy, wherein the proxy policy comprises an adaptation policy and a first dis-cooperation policy (Wu, Column 2, Lines 59 – 60, see “Further, the policy generator is a random policy generator or a dynamic policy generator”, where “random policy generator or a dynamic policy generator” is being read as comprising an adaptation policy and a first dis-cooperation policy) (Wu, Column 3, Lines 16 – 24, see “the first redundant controller is configured for receiving the triggering signal given by the input proxy, receiving a first control parameter input externally, randomly selecting heterogeneous functional equivalents to provide a service to the external service request according to an indication of the first control parameter, and feeding selection information for the heterogeneous functional equivalents back to the input proxy”);
	the input proxy is further configured to receive the adaptation policy, establish communication connections to selected heterogeneous functional equivalents based on the adaptation policy, and respectively send the service request to the selected heterogeneous functional equivalents via the communication connects (Wu, Column 3, Lines 33 – 40, see “the output proxy is configured for receiving an output of the heterogeneous functional equivalents, receiving an scheduling policy sent by the second redundant controller, selecting a target heterogeneous functional equivalent according to the scheduling policy and the output of the plurality of heterogeneous functional equivalents, and outputting a service response of the target heterogeneous functional equivalent”), and
	the heterogeneous functional equivalents are configured to operate and output service responses after receiving the service request sent by the input proxy (Wu, Column 3, Lines 45 – 48, see “Further, the receiving an output of the plurality of heterogeneous functional equivalents includes: receiving output results and output states of the heterogeneous functional equivalents").

	Regarding claim 7, Wu teaches The apparatus according to claim 1, wherein the apparatus further comprises an output proxy, and the proxy policy further comprises a normalization policy (Wu, Column 3, Lines 28 – 31, see “the device further includes: an output proxy, which is connected with the scheduler and the plurality of heterogeneous functional equivalents, and a second redundant controller, which is integrated into the scheduler”) (Wu, Column 9, Lines 28 – 39, see “For example, when detecting that the scheduler 20 works abnormally, the monitor 50 sends a reboot operation instruction to the scheduler 20; or, when the plurality of heterogeneous functional equivalents 30 do not respond/work to the service request or the instruction, the monitor 50 sends a reboot instruction to the abnormal heterogeneous functional equivalents that do not respond or work, and at the same time, sends an alarm signal correspondingly, so that the scheduler 20 controls the abnormal heterogeneous functional equivalents to reboot and output a feedback result, thus the outputting of a service response by the whole device may not be influenced”, where “when detecting that the scheduler 20 works abnormally…” is being read as the proxy policy further comprising a normalization policy), wherein 
	the output proxy is configured to receive the service responses output by the heterogeneous functional equivalents (Wu, Column 3, Lines 33 – 40, see “the output proxy is ;
	the redundancy controller is further configured to send the normalization policy to the output proxy (Wu, Column 3, Lines 41 – 44, see “the second redundant controller is configured for receiving a scheduling policy that is from the policy generator or is preset internally, and sending the scheduling policy to the output proxy”); and
	the output proxy is further configured to select one of the received service responses as a target service response based on the normalization policy, establish a communication connection between the target service response and the outside of the apparatus, and output the target service response (Wu, Column 3, Lines 63 – 67 and Column 4, Lines 1 – 3, see “the output proxy is configured for receiving an output of the plurality of heterogeneous functional equivalents, receiving an scheduling policy sent by the second redundant controller, selecting a target heterogeneous functional equivalent according to the scheduling policy and the output of the plurality of heterogeneous functional equivalents, and outputting a service response of the target heterogeneous functional equivalent”, where “scheduling policy” is being read as comprising the normalization policy).
	
	Regarding claim 13, Wu teaches A method for encapsulating heterogeneous functional equivalents (Wu, Column 2, Lines 28 – 31, see “A software/hardware device with uncertain service function and structural characterization, comprising a policy generator, a scheduler and a plurality of heterogeneous functional equivalents with equivalent functions…”), used by an input proxy and comprising (Wu, Column 3, Lines 5 – 8, see “the device further includes: an input proxy, which is connected with the scheduler and the plurality of heterogeneous functional equivalents, and a first redundant controller, which is integrated into the scheduler…”):
	receiving an external service request, and sending the service request to a redundancy controller to trigger the redundancy controller (Wu, Column 3, Lines 9 – 12, see “the input proxy is configured for receiving an external service request, triggering the first redundant controller with the external service request);
	receiving a proxy policy sent by the redundancy controller, wherein the proxy policy is generated based on a control parameter and comprises an adaptation policy and a first dis-cooperation policy (Wu, Column 2, Lines 59 – 60, see “Further, the policy generator is a random policy generator or a dynamic policy generator”, where “random policy generator or a dynamic policy generator” is being read as comprising an adaptation policy and a first dis-cooperation policy) (Wu, Column 3, Lines 16 – 24, see “the first redundant controller is configured for receiving the triggering signal given by the input proxy, receiving a first control parameter input externally, randomly selecting heterogeneous functional equivalents to provide a service to the external service request according to an indication of the first control parameter, and feeding selection information for the heterogeneous functional equivalents back to the input proxy”);
	receiving the adaptation policy, and establishing communication connections to selected heterogeneous functional equivalents based on the adaptation policy (Wu, Column 3, Lines 33 – 40, see “the output proxy is configured for receiving an output of the heterogeneous functional equivalents, receiving an scheduling policy sent by the second redundant controller, selecting a target heterogeneous functional equivalent according to the scheduling policy and the output of the plurality of heterogeneous functional equivalents, and outputting a service response of the target heterogeneous functional equivalent”); and
	sending the service request to the selected heterogeneous functional equivalents via the communication connections, respectively (Wu, Column 3, Lines 45 – 48, see “Further, the receiving an output of the plurality of heterogeneous functional equivalents includes: receiving output results and output states of the heterogeneous functional equivalents").

	Regarding claim 18, Wu teaches A method for encapsulating heterogeneous functional equivalents, used by an output proxy and comprising (Wu, Column 3, Lines 28 – 31, see “the device further includes: an output proxy, which is connected with the scheduler and the plurality of heterogeneous functional equivalents, and a second redundant controller, which is integrated into the scheduler”):
	receiving service responses output by the heterogeneous functional equivalents and a proxy policy sent by a redundancy controller, wherein the proxy policy comprises a normalization policy (Wu, Column 3, Lines 28 – 31, see “the device further includes: an output proxy, which is connected with the scheduler and the plurality of heterogeneous functional equivalents, and a second redundant controller, which is integrated into the scheduler”) (Wu, Column 9, Lines 28 – 39, see “For example, when detecting that the scheduler 20 works abnormally, the monitor 50 sends a reboot operation instruction to the scheduler 20; or, when the plurality of heterogeneous functional equivalents 30 do not respond/work to the service request or the instruction, the monitor 50 sends a reboot instruction to the abnormal heterogeneous functional equivalents that do not respond or work, and at the same time, sends an alarm signal correspondingly, so that the scheduler 20 controls the abnormal heterogeneous functional equivalents to reboot and output a feedback result, thus the outputting of a service response by the whole device may not be influenced”, where “when detecting that the scheduler 20 works abnormally…” is being read as the proxy policy further comprising a normalization policy);
	selecting one of the received service responses as a target service response based on the normalization policy (Wu, Column 3, Lines 63 – 67 and Column 4, Lines 1 – 3, see “the output proxy is configured for receiving an output of the plurality of heterogeneous functional equivalents, receiving an scheduling policy sent by the second redundant controller, selecting a target heterogeneous functional equivalent according to the scheduling policy and the output of the plurality of heterogeneous functional equivalents, and outputting a service response of the target heterogeneous functional equivalent”, where “scheduling policy” is being read as comprising the normalization policy); and
	establishing a communication connection between the target service response and outside of an apparatus, and outputting the target service response, wherein the apparatus comprises the redundancy controller, the output proxy, and at least two heterogeneous functional equivalents with a same function (Wu, Column 3, Lines 28 – 31, see “the device further includes: an output proxy, which is connected with the scheduler and the plurality of heterogeneous functional equivalents, and a second redundant controller, which is integrated into the scheduler”) (Wu, Column 3, Lines 63 – 67 and Column 4, Lines 1 – 3, see “the output proxy is configured for receiving an output of the plurality of heterogeneous functional equivalents, receiving an scheduling policy sent by the second .
	
	Regarding claim 24, Wu teaches A device for encapsulating heterogeneous functional equivalents, comprising a transceiver, a processor and a memory, wherein (Wu, (33), see “…the operating environment of the software/hardware device, which includes, for example, a dynamic random parameter such as a system clock, the number of active processes, storage occupancy and processor occupancy, etc…”)
	the transceiver is configured to receive an external service request and a proxy policy, wherein the proxy policy comprises an adaptation policy, a normalization policy, a first dis-cooperation policy, and a second dis-cooperation policy, the first dis-cooperation policy corresponding to the second dis-cooperation policy (Wu, Column 2, Lines 59 – 60, see “Further, the policy generator is a random policy generator or a dynamic policy generator”, where “random policy generator or a dynamic policy generator” is being read as comprising an adaptation policy, a normalization policy, a first dis-cooperation policy and a second dis-cooperation policy) (Wu, Column 3, Lines 16 – 24, see “the first redundant controller is configured for receiving the triggering signal given by the input proxy, receiving a first control parameter input externally, randomly selecting heterogeneous functional equivalents to provide a service to the external service request according to an indication of the first control parameter, and feeding selection information for the heterogeneous functional equivalents back to the input proxy”);
	the processor is configured to establish communication connections to selected heterogeneous functional equivalents based on the adaptation policy, and send the service request to the selected heterogeneous functional equivalents via the communication connections, respectively (Wu, Column 3, Lines 33 – 40, see “the output proxy is configured for receiving an output of the heterogeneous functional equivalents, receiving an scheduling policy sent by the second redundant controller, selecting a target heterogeneous functional equivalent according to the scheduling policy and ; and 
	the memory is configured to store the service request and the proxy policy (Wu, Column 8, Lines 36 – 39, see “the states of the heterogeneous functional equivalents may also be obtained by a query of the scheduler, or by a report of the heterogeneous functional equivalents, or by a record of the system”, where “query of the scheduler” is being read as the scheduler comprising a memory that is configured to store the service request and the proxy policy as seen in Fig. 1).

	Regarding claim 25, Wu teaches The device according to claim 24, wherein
	the transceiver is further configured to receive output responses of the heterogeneous functional equivalents, wherein the selected heterogeneous functional equivalents output the output responses after operating based on the service request (Wu, Column 3, Lines 33 – 40, see “the output proxy is configured for receiving an output of the heterogeneous functional equivalents…and outputting a service response of the target heterogeneous functional equivalents”); and
	the processor is further configured to select one of the received service responses as a target service response based on the normalization policy, establish a communication connection between the target service response and outside of an apparatus, and output the target service response (Wu, Column 3, Lines 63 – 67 and Column 4, Lines 1 – 3, see “the output proxy is configured for receiving an output of the plurality of heterogeneous functional equivalents, receiving an scheduling policy sent by the second redundant controller, selecting a target heterogeneous functional equivalent according to the scheduling policy and the output of the plurality of heterogeneous functional equivalents, and outputting a service response of the target heterogeneous functional equivalent”, where “scheduling policy” is being read as comprising the normalization policy).





Allowable Subject Matter
Claims 2-6, 8-12 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of issued Patent 9,954,885 (where claim 10 depends on claim 8 and where claim 8 depends on claim 1), Application No. 15/018,559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the reference application have obvious modifications that are interpreted as the same concept as the claims recited in the current application. The reference application recites “The device according to claim 1, further comprising: an input proxy, which is connected with the scheduler and the plurality of heterogeneous functional equivalents, and a first redundant controller, which is integrated into the scheduler”, which is being read as “An apparatus for encapsulating heterogeneous functional equivalents, comprising an input proxy, a redundancy controller, and at least two heterogeneous functional equivalents with a same function”. The reference application also recites “wherein: the input proxy is configured for receiving an external service request, triggering the first redundant controller with the external service request”, which is being read as “the input proxy is configured to trigger the redundancy controller after receiving an external service request.” Looking further into the reference application, it recites “the first redundant controller is configured for receiving the triggering signal given by the input proxy, receiving a first control parameter input externally, randomly selecting heterogeneous functional equivalents to provide a service to the external service request according to an indication of the first control parameter, and feeding selection information for the heterogeneous functional equivalents back to the input proxy”, which is being read as “the redundancy controller is configured to generate a proxy policy based on a control parameter after being triggered by the input proxy, and send the proxy policy to the input proxy, wherein the proxy policy comprises an adaptation policy and a first dis-cooperation policy”. Looking even further into the reference application, the reference application recites “wherein: the output proxy is configured for receiving an output of the plurality of heterogeneous functional equivalents, receiving an scheduling policy 



Current Application No.  16 / 336,697

Reference Application No.  15 / 018,559

Claim 1: An apparatus for encapsulating heterogeneous functional equivalents, comprising an input proxy, a redundancy controller, and at least two heterogeneous functional equivalents with a same function, wherein








the input proxy is configured to trigger the redundancy controller after receiving an external service request;








the redundancy controller is configured to generate a proxy policy based on a control parameter after being triggered by the input proxy, and send the proxy policy to the input proxy, wherein the proxy policy comprises an adaptation policy and a first dis-cooperation policy; 












the input proxy is further configured to receive the adaptation policy, establish communication connections to selected heterogeneous functional equivalents based on the adaptation policy, and respectively send the service request to the selected heterogeneous functional equivalents via the communication connections; and


















the heterogeneous functional equivalents are configured to operate and output service responses after receiving the service request sent by the input proxy. 



Claim 8: The device according to claim 1, further comprising: an input proxy, which is connected with the scheduler and the plurality of heterogeneous functional equivalents, and a first redundant controller, which is integrated into the scheduler,







wherein: the input proxy is configured for receiving an external service request, triggering the first redundant controller with the external service request,







receiving information of heterogeneous functional equivalents selected by the first redundant controller, and assigning the external service request to the selected heterogeneous functional equivalents; and the first redundant controller is configured for receiving the triggering signal given by the input proxy, receiving a first control parameter input externally, randomly selecting heterogeneous functional equivalents to provide a service to the external service request according to an indication of the first control parameter, and feeding selection information for the heterogeneous functional equivalents back to the input proxy.




Claim 10: The device according to claim 8, further comprising: an output proxy, which is connected with the scheduler and the plurality of heterogeneous functional equivalents, and a second redundant controller, which is integrated into the scheduler, wherein: the output proxy is configured for receiving an output of the plurality of heterogeneous functional equivalents, receiving an scheduling policy sent by the second redundant controller, selecting a target heterogeneous functional equivalent according to the scheduling policy and the output of the plurality of heterogeneous functional equivalents, and outputting a service response of the target heterogeneous functional equivalent; and the second redundant controller is configured for receiving a scheduling policy that is from the policy generator or is preset internally, and sending the scheduling policy to the output proxy.





Claim 1: A device with uncertain service function and structural characterization, comprising a policy generator, a scheduler and a plurality of heterogeneous functional equivalents with equivalent functions, the scheduler being set between the policy generator and the plurality of heterogeneous functional equivalents, wherein: the policy generator provides a scheduling policy for the plurality of heterogeneous functional equivalents to the scheduler; the scheduler receives an external service request, determines heterogeneous functional equivalents that provide a service to the external service request according to the scheduling policy given by the policy assigns the external service request to the determined heterogeneous functional equivalents, receives a feedback from the determined heterogeneous functional equivalents, and outputs a service response which has an uncertain relation with structural characterization according to the feedback and the scheduling policy given by the policy generator, and wherein either the policy generator or the scheduler is a hardware device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433